IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL WELLS alk/a BRIAN §
CARTER, § No. 278, 2014
§
Defendant Below, §
Appellant, § Court Below—Superior Court
§ the State of Delaware in and for
V. § New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 0910008675
§
Plaintiff Below, §
Appellee. §

Submitted: April 17, 2015
Decided: July 13, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R
This 13th day of July 2015, upon consideration of the briefs of the
parties and the Superior Court record, it appears to the Court that:
(1) In October 2009, the appellant, Michael Wells, a/k/a Brian
Carter, was arrested on suspicion of robbery, attempted robbery, and other
offenses.1 In May 2010, Wells pled guilty to Robbery in the First Degree

and Attempted Robbery in the First Degree. Under the plea agreement,

1 The record suggests that Brian Carter is the appellant’s real name and that Michael
Wells is an alias he used. In both of his motions for correction of sentence, Wells
requested that the Superior Court correct his name in the court’s records. The court
declined to do so, and advised Wells to bring his request for a name change to the
attention of the Department of Correction. Because Wells has not raised issue on appeal,
we have not considered it. Somerville v. State, 703 A.2d 629, 631 (Del. 1997).

Wells agreed to a ﬁﬁeen—year sentence and to the application of 11 Del. C.
§ 4204(k) to the sentence. Section 4204(k)(1) provides that “the court may
direct as a condition to a sentence of imprisonment. . . that all or a speciﬁed
portion of said sentence shall be served without beneﬁt of any form of . . .
reduction or diminution of sentence.”2 Section 4204(k)(3) provides that the
Section applies “only to sentences of imprisonment at Level V for 1 year or
less, or to sentences of imprisonment at Level V which are equal to the
statutory maximum Level V sentence available for the crime or offense.”3

(2) On May 18, 2010, the Superior Court sentenced Wells as
follows:

For Robbery, the court imposed twenty years at Level V,

suspended after ﬁve years under Section 4204(k) for ﬁﬁeen

years at Level IV, suspended after one year for two years at

Level III; and

For Attempted Robbery, the court imposed twenty years at

Level V, suspended after ﬁve years under Section 4204(k) for

two years at Level III.

(3) On July 16, 2010, Wells ﬁled a pro se motion for correction of

sentence. Wells claimed that Section 4204(k) was applied in error because

the Superior Court had not imposed the statutory maximum for each offense

2 11 Del. C. §4204(k)(1).
3 11 Del. C. §4204(k)(3).

5;}!

as required by Section 4204(k)(3).4 Wells asked the Superior Court to
remove Section 420400 from the sentence. The State objected to the
removal of Section 4204(k), arguing that Wells had agreed to the application
of the Section and that the sentence imposed by the court required that Wells

serve only ten years at Level V even though the parties had agreed to ﬁfteen

years.

(4) On August 6, 2010, the Superior Court held a hearing on the

5

motion for correction of sentence. At the conclusion of the hearing and

with the agreement of the State and Wells, the Superior Court vacated the
May 18, 2010 sentence and resentenced Wells as follows:

For Robbery, the Superior Court imposed twenty—ﬁve years at
Level V, suspended after ﬁve years under Section 4204(k) for
ﬁfteen years at Level IV, suspended after one year for two years
at Level III; and

For Attempted Robbery, the court imposed twenty-ﬁve years at

Level V, suspended after ﬁve years under Section 4204(k) for
two years at Level III.

(5) On December 27, 2013, Wells ﬁled a pro se motion for
correction of sentence. Wells claimed that Section 4204(k) was applied in

error to the August 6, 2010, sentence because, according to Wells, the

4 The statutory maximum for both Robbery in the First Degree and Attempted Robbery in
the First Degree is twenty-ﬁve years at Level V. See 11 Del. C. §§ 531, 832, 4205(b).

5 Wells was represented by counsel at the hearing.

3

Section cannot be applied to a suspended sentence. Wells asked the
Superior Court to remove Section 4204(k) ﬁom the sentence and to credit
him with good time accrued since his arrest in October 2009.

(6) By order dated April 29, 2014, the Superior Court denied the
motion for correction of sentence. The court ruled that Section 4204(k) can
be applied to a suspended sentence and that, under the Section, the
unsuspended portion of the sentence must be served without any reduction
or diminution of sentence.6 Having carefully considered the parties”
positions on appeal, we ﬁnd that the Superior Court did not abuse its
discretion in denying Wells’ motion in a well—reasoned order, and afﬁrm the
judgment of the Superior Court.

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

MM

ustice

6 See Owens v. State, 2013 WL 6536758, at *2 (Del. Dec. 9, 2013) (“Read together,

subsections 42040:)(1) and (3) allow a trial court to suspend a portion of the maximum
sentence and refuse to award specified benefits that would effectively diminish the
unsuspended portion of the sentence”).